DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3 and 14 are objected to because of the following informalities:
In claim 1, line 4, “rear ends” should be “rear end” since the cleaning head only has one rear end.
In claim 3, line 6, “a stationary” should be “the stationary” since it has already been defined in the claim.
In claim 14, line 10, “the vacuum cleaner” should be “the floor cleaning unit” since there is not device called the vacuum cleaner.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 recites the limitation "the vacuum cleaner" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat claim 14 as referencing the floor cleaning unit in claim 1.  
  	  	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2016/0198914) in view of Williamson et al. (US 2011/0289716), hereinafter Williamson, and Van Der Linde et al. (US 2009/0096430), hereinafter Van.
Regarding Claim 1, Conrad discloses or teaches a floor cleaning unit (Fig. 27, item 658) comprising: (i) a surface cleaning head (Fig. 27, item 634) having a front end having a dirty air inlet, (Fig. 27, item 612) a rear end (Fig. 27, indicated by the arrow of item 634) and a center positioned midway between the front and rear ends; (ii) an upper section moveably mounted to the surface cleaning head between an upright storage position and a rearwardly inclined floor cleaning position (Fig. 27, item 635, para. 0186); (iii) a charger (Fig. 27, items 701 & 698 connected to item 634, para. 0251) having an energy storage member (Fig. 27, item 694b); and, (iv) an air flow path (Fig. 27, designated by arrows) extending from the dirty air inlet to a floor cleaning unit air outlet (Fig. 27, item 689); and, (b) a portable surface cleaning unit (Fig. 27, item 610, para. 0184) connectable to the floor cleaning unit, the portable surface cleaning unit comprising a portable surface cleaning unit air inlet (Fig. 27, item 623) connectable in air flow communication with the floor cleaning unit air outlet, a main body, (Fig. 22, item 630) an air treatment member, (Fig. 27, item 618) a suction motor, (Fig. 27, item 620) a handle (Conrad US 2016/0198914, Fig. 23, item 664). 
Conrad does not explicitly state or show that Fig. 27, item 694 can be a capacitor.  However, Williamson teaches the use of a capacitor for energy storage (Fig. 1, item 24, para. 0022 & 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery in Conrad to a capacitor as in Williamson, because having a capacitor instead of a battery to power the vacuum ensures quicker recharging and less time for the user to wait to use the device.
Conrad does not explicitly state or show that the energy storage member has sufficient power to recharge the capacitor at least twice.  However, Van teaches an energy storage member with sufficient power to recharge a capacitor at least twice (Fig. 7, items 30 & 42, para. 0018-0020).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy storage member in Conrad to have sufficient power to recharge the capacitor at least twice as in Van, because having energy storage member with sufficient power to recharge a capacitor at least twice means less time a user will have to charge from a wall outlet and reducing productivity of vacuuming. 
Regarding Claim 2, Conrad as modified by Williamson and Van does not explicitly state the suction motor is not operable on power supplied by the energy storage member.  However, Conrad (Fig. 27, item 694b) does not indicate that the battery is wired to the suction motor, thus while it states it can power the suction motor it does not “directly” power the upper suction motor, item 620.  As Fig. 27 shows, item 694b is not wired directly to the suction motor, item 620.  If however explicit indication of lack of direct wiring to the motor is required, Van teaches that the supply capacitor is not directly wired to a motor (Fig. 7 & 12, item 30 is wired to the motor and not item 34).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wiring in Conrad as modified by Williamson and Van with the supply storage power not being wired directly to the motor as in Van, because having supply storage wired to the motor and additional battery would require extra wiring and manufacturing cost instead of just wiring the supply storage power to the additional power source which would then feed the motor.
Regarding Claim 3, Conrad discloses or teaches the suction motor is operable only from: (a) power supplied from the capacitor or (b) the surface cleaning apparatus further comprises an electrical cord (Fig. 27, item 701 attached to item 616) connectable with a stationary source of power and the suction motor is operable from power supplied from the capacitor and power supplied from a stationary power supply (Fig. 27, para. 0254).
Regarding Claim 4, Conrad discloses or teaches the energy storage member is provided in the surface cleaning head (Fig. 27, item 694b).
Regarding Claim 5, Conrad discloses or teaches the energy storage member has a center of gravity and the center of gravity is positioned forward of the center of the surface cleaning head (Fig. 27, item 694b, is show to be in front of the middle of item 634 and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the battery near the dirty air inlet to so have weight to push the front down to make contact with the floor and ensure maximum suction).
Regarding Claim 9, Conrad does not explicitly state or show an ultra-capacitor.  However, Williamson teaches the use of an ultra-capacitor (Fig. 1, item 24, para. 0022 & 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery in Conrad to an ultra-capacitor as in Williamson, because having an ultra-capacitor instead of a battery to power the vacuum ensures quicker recharging and the ability to store a large amount of energy.
Regarding Claim 10, Conrad discloses or teaches an electrical cord connectable with a stationary source of power (Fig. 27, item 701, para. 0254).
Regarding Claim 11, Conrad discloses or teaches the portable cleaning unit has an electrical cord connectable with a stationary source of power (Fig. 25 & 27, item 701, connected to item 616, para. 0254, the wall outlet is considered to be stationary).
Regarding Claim 12, Conrad discloses or teaches an electrical cord is removably connectable with the portable cleaning unit (Fig. 25-26, item 701, para. 0262).
Regarding Claim 13, Conrad discloses or teaches the energy storage member is removably mounted in the portable surface cleaning unit (Fig. 27, item 694, para. 0255).
Regarding Claim 20, Conrad does not explicitly state or show that the energy storage member has sufficient power to recharge the capacitor at least three times.  However, Van teaches an energy storage member with sufficient power to recharge a capacitor at least three times (Fig. 7, items 30 & 42, para. 0018-0020, 0094, and 0105; obvious that it can be sized to recharge twice or more and supply capacitor has 1-300% capacity of the storage capacitor).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy storage member in Conrad to have sufficient power to recharge the capacitor at least three times as in Van, because having energy storage member with sufficient power to recharge a capacitor at least three times means less time a user will have to charge from a wall outlet and reducing productivity of vacuuming. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Williamson and Van as applied to claim 1, in further view of Yoshida et al. (US 2018/0360278), hereinafter Yoshida.
Regarding Claim 6, Conrad as modified by Williamson and Van does not explicitly state or show a thermal cooling unit.  However, Yoshida teaches a thermal cooling unit (Fig. 5, item 63, para. 0018, 0027, and 0061).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the charger in Conrad as modified by Williamson and Van with a thermal cooling unit as in Yoshida, because having a thermal cooling unit attached to the charger allows for the dissipation of heat during the charging process ensuring the enclosure does not overheat.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Williamson and Van and in further view of Yoshida as applied to claim 6, in further view of Conrad (US 2003/0201754), hereinafter Conrad2.
Regarding Claim 7, Conrad as modified by Williamson and Van and further modified by Yoshida does not explicitly state the charger is operable to recharge the capacitor at a rate of at least 4C.  However, Conrad2 teaches a rechargeable capacitor at a rate of at least 4C (Fig. 1, item 36, para. 0013-0014).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify to the charger in Conrad as modified by Williamson and Van and further modified by Van with a recharge rate of 4C as in Conrad2, because having a recharge rate of 4C ensures a faster charging time and more productivity of the vacuum cleaner.
Regarding Claim 8, Conrad as modified by Williamson and Van and further modified by Yoshida does not explicitly state the charger is operable to recharge the capacitor at a rate of at least 6C.  However, Conrad2 teaches a rechargeable capacitor at a rate of at least 6C (Fig. 1, item 36, para. 0013-0014).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify to the charger in Conrad as modified by Williamson and Van and further modified by Van with a recharge rate of 6C as in Conrad2, because having a recharge rate of 6C ensures a faster charging time and more productivity of the vacuum cleaner.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Williamson and Van as applied to claim 1, in further view of Conrad (US 2017/0290479), hereinafter Conrad3.
Regarding Claim 14, Conrad discloses or teaches a hand vacuum cleaner (Fig. 27, item 616) and the upper section comprises a rigid air flow conduit (Fig. 23, item 689) having an upper end (Fig. 23, item 690) and a lower end (Fig. 27, connected at item 635, para. 0186), wherein the lower end of the rigid air flow conduit is moveably mounted to the surface cleaning head between the upright storage position and the rearwardly inclined floor cleaning position (Fig. 27, connected at item 635, para. 0186), and wherein the hand vacuum cleaner is connectable to the upper end of the rigid air flow conduit (Fig. 22, item 616 connected to item 689), whereby, when the hand vacuum cleaner is connected to the upper end of the rigid air flow conduit the handle is a steering handle for the floor cleaning unit (Fig. 22, para. 0088 & 0186, steerable but doesn’t specifically say it is from the handle). 
Conrad as modified by Williamson and Van does not explicitly state the handle is a steering handle for the floor cleaning unit.  However, Conrad3 teaches the handle is a steering handle for the floor cleaning unit (para. 0054).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Conrad as modified by Williamson and Van with a handle that can steer the floor cleaning unit as in Conrad3, because having a handle is a steering handle for the floor cleaning unit makes it easier for the user to direct the dirty air inlet on the floor cleaner to pick up dirt off the floor.
Regarding Claim 15, Conrad discloses or teaches the portable cleaning unit has an electrical cord connectable with a stationary source of power (Fig. 25 & 27, item 701, connected to item 616, para. 0254, the wall outlet is considered to be stationary).
Regarding Claim 16, Conrad discloses or teaches the suction motor is operable only from: (a) power supplied from the capacitor or (b) the surface cleaning apparatus further comprises an electrical cord (Fig. 27, item 701 attached to item 616) connectable with a stationary source of power and the suction motor is operable from power supplied from the capacitor and power supplied from a stationary power supply (Fig. 27, para. 0254).
Regarding Claim 17, Conrad discloses or teaches the energy storage member is provided in the surface cleaning head (Fig. 27, item 694b).
Regarding Claim 18, Conrad discloses or teaches the energy storage member has a center of gravity and the center of gravity is positioned forward of the center of the surface cleaning head (Fig. 27, item 694b, is show to be in front of the middle of item 634 and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the battery near the dirty air inlet to so have weight to push the front down to make contact with the floor and ensure maximum suction).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Williamson and Van as applied to claim 1, in further view of Conrad2.
Regarding Claim 19, Conrad as modified by Williamson and Van does not explicitly state the charger is operable to recharge the capacitor at a rate of at least 4C.  However, Conrad2 teaches a rechargeable capacitor at a rate of at least 4C (Fig. 1, item 36, para. 0013-0014).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify to the charger in Conrad as modified by Williamson and Van with a recharge rate of 4C as in Conrad2, because having a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/14/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723